


Exhibit 10(b)
DISCRETIONARY COMPENSATION

Because special situations occur where individual achievement may not be
adequately recognized under a single incentive plan, the Compensation and
Governance Committee (the "Committee"), at the beginning of each fiscal year,
grants authority to the Chairman of the Board ("Chairman") and/or the
President/Chief Executive Officer to distribute additional discretionary cash
and/or stock compensation up to an aggregate maximum amount to eligible
participants for each particular fiscal year. For fiscal year 2013, the
aggregate amount of cash compensation approved by the Committee was $500,000,
and the maximum number of shares approved by the Committee was 600,000 shares of
Class A or Class B Common Stock. The stock compensation may be in the form of
performance share award opportunities and/or outright grants of shares of Common
Stock, all to be awarded under the Company's 2003 Stock Option and Incentive
Plan.  Discretionary compensation is awarded based upon individual effort and is
paid in amounts and at such times as the Chairman and/or President/Chief
Executive Officer determine, in their sole discretion. No employee has a
guaranteed right to discretionary compensation in the event that performance
targets are not met.
Eligible participants include any employee of the Company, excluding the
Chairman and President/Chief Executive Officer for cash or stock compensation,
and excluding executive officers of the Company for stock compensation, except
where approved by the Committee.


